May 13, 2014 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Funds III (the “Registrant”) on behalf of: Core High Yield Fund Discipline Value Mid Cap Fund Disciplined Value Fund International Value Equity Fund Select Growth Fund Small Company Fund Strategic Growth Fund File Nos. 333-125838; 811-21777 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending March 31, 2014. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone ————— Salvatore Schiavone Treasurer
